Opinion issued June 9, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00223–CV




REGINA BURLESON, SANDRA ARMY, AND THE ESTATE OF LEE KIE,
Appellants

V.

DAVITA HEALTHCARE, INC.; DAVITA RENAL CARE, INC.; DAVITA
SOUTHEAST, INC.; DAVITA TEXAS, INC.; ASTRO DIALYSIS, L.L.P.;
DR. HOHN IKE; TISH HOLDEN; AND ANDREW DANCY, Appellees




On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2003-69902




MEMORANDUM OPINIONAppellants Regina Burleson, Sandra Army, and the Estate of Lee Kie have
neither established indigence, nor paid all the required fees.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements
for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon Supp. 2004-2005) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals).  After being notified that this appeal
was subject to dismissal, appellants Regina Burleson, Sandra Army, and the Estate
of Lee Kie did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Keyes.